IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. PD-0592-11 and PD-0593-11


DAYMON LAMAR JOHNS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS POTTER COUNTY


Per curiam. Keasler and Hervey, JJ., dissent.

ORDER
	The petition for discretionary review violates Rules of Appellate Procedure 9.3(b)
and 68.4(i), because the petition is not accompanied by 11 copies and it does not contain a
copy of the opinion of the court of appeals.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the COURT OF CRIMINAL APPEALS within thirty days after the date of this
order.

Filed: September 14, 2011 
Do Not Publish